Case 4:20-cv-02216 Document 86 Filed on 03/10/21 in TXSD Page 1 of 5
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 10, 2021
                                                                              Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        FIDELIS J. BADAIKI,           § CIVIL ACTION NO.
                    Plaintiff,        § 4:20-cv-02216
                                      §
                                      §
               vs.                    § JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        SCHLUMBERGER                  §
        HOLDINGS                      §
        CORPORATION, et al,           §
                 Defendants.          §

                       ORDER ADOPTING
                MEMORANDUM AND RECOMMENDATION

            Plaintiff Fidelis J. Badaiki brings claims for racial
       discrimination, hostile work environment, and retaliation under
       42 USC § 1981, as well as for breach of his employment contract.
       Dkt 1-2 at 24–38. He was previously employed by Cameron
       International Corporation. He sues not only Cameron
       International, but also Defendants Schlumberger Holdings
       Corporation, Schlumberger Limited, Schlumberger Technology
       Corporation, Paal Kibsgaard, Olivier Le Peuch, Steve McKenzie,
       Jamilah Cummings, Marisa Henning, John Corkhill, Nathan
       Cooper, Ray Arbor, Jay Jurena, Ed Gaude, and Henry
       Weissenborn. He seeks actual damages, penalties, costs, and fees.
            Badaiki proceeds here pro se. He initially brought action in
       Texas state court in February 2020. Dkt 1-2 at 1–4. He amended
       his petition in June 2020. Id at 24–38. A number of Defendants
       removed the action shortly thereafter. Dkt 1. The case upon
       removal was originally assigned to Judge Gray Miller. This Court
       was already presiding over a prior-filed action, Badaiki v Cameron
       International Corporation, where Badaiki also brings employment-
       discrimination claims against Cameron International. See No
Case 4:20-cv-02216 Document 86 Filed on 03/10/21 in TXSD Page 2 of 5




       4:19-cv-371. The Fifth Circuit permits transfer in such
       circumstances. Save Power Ltd v Syntek Financial Corp, 121 F3d 947,
       950 (5th Cir 1997) (citations omitted). As such, this action was
       transferred to this Court. Dkt 10.
            This action was then referred to Magistrate Judge Sam
       Sheldon for full pretrial management pursuant to 28 USC §
       636(b)(1)(A) and (B) and Rule 72 of the Federal Rules of Civil
       Procedure. Dkt 14. Badaiki filed a number of motions as detailed
       below. The Magistrate Judge issued the subject Memorandum
       and Recommendation resolving all those motions. Dkt 55.
       Badaiki filed timely objections and a number of Defendants
       responded. Dkts 68, 76.
            The district court conducts a de novo review of those
       conclusions of a magistrate judge to which a party has specifically
       objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
       F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
       which there is no objection, the reviewing court need only satisfy
       itself that no clear error appears on the face of the record. See
       Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
       Douglass v United Services Automobile Association, 79 F3d 1415, 1420
       (5th Cir 1996); see also FRCP 72(b) Advisory Committee Note
       (1983).
            As noted, Badaiki is a pro se litigant. His filings must be
       “liberally construed” and “held to less stringent standards than
       formal pleadings drafted by lawyers.” Erickson v Pardus, 551 US
       89, 94 (2007), quoting Estelle v Gamble, 429 US 97, 106 (1976)
       (internal quotations omitted). As such, when reviewing de novo the
       recommendation of the Magistrate Judge to the extent raised in
       objections by Badaiki, his objections have been held to less
       stringent standards. Even so, the objections lack merit.
                 1. Recommendations on motions to stay
            Badaiki has pending before the Fifth Circuit two petitions for
       writs of mandamus. The status of these petitions is unclear, with
       each being procedurally deficient at various times. Dkt 55 at 5.
       One was filed in August 2020, seeking to compel transfer of this
       action back to Judge Miller. Dkt 24. Badaiki there apparently
       argues that facts were improperly considered without a hearing
       when the transfer was made. See Dkt 24 at 3–4, 7–8. The other



                                         2
Case 4:20-cv-02216 Document 86 Filed on 03/10/21 in TXSD Page 3 of 5




       was filed in January 2021, seeking to compel remand of the action
       for lack of subject matter jurisdiction. Dkt 51-1 at 5–8.
            Badaiki moved to stay this action in August 2020, pending
       the resolution of his first petition. Dkt 23. Arbor, Cameron
       International, Cooper, Corkhill, Kibsgaard, Le Peuch, Jurena, and
       the Schlumberger Defendants opposed the motion to stay. Dkt
       28. Badaiki also filed a second motion to stay in January 2021,
       pending the resolution of his second petition. Dkt 51.
       Defendants didn’t respond to that motion.
            The Magistrate Judge recommended that both motions to
       stay be denied. Dkt 55 at 4–7; Dkts 23, 51. He reasoned that
       Badaiki isn’t likely to succeed on the merits of either mandamus
       petition, making a stay inappropriate. Dkt 55 at 5–7.
            Badaiki doesn’t appear to raise any specific objection as to
       the recommendation on the motion to stay based on his second
       mandamus petition. But as to the recommendation on the first
       motion to stay, he appears to object to the determination that his
       initial mandamus petition is unlikely to succeed on the merits.
       Dkt 68. He argues that the transfer of this action from Judge
       Miller to this Court was improper, citing Local Criminal Rule
       18(D). Id at 3–7. But that rule is inapplicable in this action, which
       is a civil matter. He also cites Local Rule 7.6, which pertains to
       motions for consolidation. Id at 4, 6. A number of Defendants
       did move to consolidate this action with the prior, similar action.
       No 4:19-cv-00371, Dkt 32. But that motion was terminated as
       moot after the transfer. No 4:19-cv-00371, Minute Entry of
       August 10, 2020. The actions having never been consolidated,
       Local Rule 7.6 is also inapplicable.
            Pertinent here, Defendants requested that this action be
       assigned to this Court in their notice of removal. Dkt 1 at 2.
       Badaiki didn’t oppose that transfer in any of his several motions
       and filings at that time. Dkts 5, 7. But even if he had timely
       objected, “the court in which an action is first filed is the
       appropriate court to determine whether subsequently filed cases
       involving substantially similar issues should proceed.” Save Power,
       121 F3d at 950 (citations omitted). This rule helps avoid
       duplicative litigation and applies where similar suits have been
       filed in two courts within the same district. Ibid (citation mitted).




                                        3
Case 4:20-cv-02216 Document 86 Filed on 03/10/21 in TXSD Page 4 of 5




            Another action was already pending in this Court when the
       instant action was removed and assigned to Judge Miller. The
       face of the pleadings shows that both actions involve
       substantially similar issues and many overlapping parties. No
       binding determination of fact has been made in any way in this
       regard. But it does mean that transfer was proper, necessarily
       making the first mandamus petition unlikely to succeed.
            The recommendation by the Magistrate Judge is correct on
       the merits. The motions to stay will be denied. Dkts 23, 51.
                 2. Recommendation on motion to appeal in forma
                      pauperis
            With the filing of his initial petition for a writ of mandamus
       to transfer this action back to Judge Miller, Badaiki moved to
       appeal in forma pauperis and submitted an accompanying financial
       affidavit. Dkt 30. The same Defendants that oppose the motion
       to stay also oppose this motion, asserting that Badaiki’s affidavit
       is false and misleading. Dkt 33 at 5–8.
            Curiously, Badaiki claims that he didn’t actually move to
       appeal in forma pauperis in this Court, but rather, that he only filed
       a copy of the motion as instructed by the Fifth Circuit. Dkt 34 at
       1. This is contrary to Federal Rule of Appellate Procedure 24(a),
       which requires parties to move to appeal in forma pauperis in the
       district court, unless they have already been granted in forma
       pauperis status in that action. Regardless, the Magistrate Judge
       recommended denial of the motion to appeal in forma pauperis. Id
       at 7–8; Dkt 30. He reasoned that the first mandamus petition is
       “frivolous and therefore not taken in good faith.” Dkt 55 at 8.
       He thus concluded that Badaiki isn’t entitled to appeal in forma
       pauperis as to his first petition. Ibid.
            The recommendation by the Magistrate Judge is correct on
       the merits. Indeed, the Court has already determined that the first
       mandamus petition isn’t likely to succeed on the merits. The
       motion to pursue that petition in forma pauperis will also be denied.
                 3. Recommendation on second motion to remand
            Badaiki also moved for remand upon argument that subject-
       matter jurisdiction was lacking because this action had been
       referred to mediation prior to removal from state court. Dkt 50.




                                         4
Case 4:20-cv-02216 Document 86 Filed on 03/10/21 in TXSD Page 5 of 5




       A number of Defendants opposed the motion. Dkt 53. The
       Magistrate Judge recommended denial of remand, reasoning that
       “even if the case had already been referred to mediation before it
       was removed, the state court still maintained jurisdiction and
       removal was proper under 28 USC § 1446.” Dkt 55 at 6.
            Badaiki has since withdrawn his second motion for remand.
       Dkt 68 at 9. The motion will thus be denied as moot.
                                  * * * * *
            The Court has otherwise reviewed the pleadings, the record,
       the applicable law, and the recommendation. No other clear error
       appears.
            The Court ADOPTS the Amended Memorandum and
       Recommendation as the Memorandum and Order of this Court.
       Dkt 55.
            The objections raised by Plaintiff Fidelis J. Badaiki are
       OVERRULED. Dkt 68.
            The motions to stay are DENIED. Dkts 23, 51.
            The motion to appeal in forma pauperis is DENIED. Dkt 30.
            The motion to remand is DENIED AS MOOT. Dkt 50.
            SO ORDERED.


           Signed on March 10, 2021, at Houston, Texas.




                                    Hon. Charles Eskridge
                                    United States District Judge




                                       5
